Title: To James Madison from James Taylor, 25 September 1803
From: Taylor, James
To: Madison, James


Dear Sir
Belle Vue Campbell Kentucky 25th. of Sept 1803.
Permit me to introduce to your acquaintance Colo. Thos. Sandford a member of Congress from the district in which I live. Colo. S. has lived a near neighbour to me for several years, I know him to be a firm republican warmly attached to the present administration and the measures pursued by it. He has been for several years a public man and is esteemed for his good sense great decision and firmness. He is tho’t by good judges to be equal to any member we send to the H. of Representatives.
I refer you to Colo. S. for an account of the state of the public buildings at this place confided to my care. I have the brick made for two of buildings, the stone nearly up for the whole of them, & also plank scantling &c. that will be requisite. I cannot fix on any one but your self who could have been so good as to name me to the Secretary of War to superintend the erection of those buildings. I trust Sir your confidence will not be misplaced and I assure you nothing on my part shall be wanting to have the establishment completed in the best manner. Colo. Sandford can give you information as to my capacity & willingness to attend to public business generally. I pray you Sir to accept my sincere thanks for your friendship on this & other occations, and at the same time to assure you that it would afford me infinite pleasure to have it in my power to serve you in any way in which I may have it in my power.
The people in this state feel extremely interested in the fate of the late Cession to the United States of Louisaana; as there are some rumours in this quarter that the aristocratic party have a scheme in agitation hostile to that cession; If so, I cincerely hope they may be foiled in it.
Be so obliging as to make my respectful Compliments to Mrs. Madison And ever Dr. Sir with great esteem Yr. friend & Obliged Servt.
James Taylor
 

   
   RC (DLC).



   
   Taylor was charged with the construction of an arsenal at Newport, Kentucky, at the mouth of the Licking River, expenditures for which in 1803 and 1804 totaled $11,512 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Military Affairs, 1:181, 182, 184).


